Citation Nr: 0302067	
Decision Date: 02/03/03    Archive Date: 02/19/03

DOCKET NO.  97-23 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial increased (compensable) rating 
for left hydrocele with hydrocelectomy.  

2.  Entitlement to special monthly compensation based on loss 
of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from April 1947 to January 
1950.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In its current status, the case 
returns to the Board following completion of development made 
pursuant to its September 1999 remand.  

The veteran responded in the affirmative to inquiry 
concerning whether he wanted a Travel Board hearing.  His VA 
Form 9, dated in June 1997 reflects this selection.  The 
veteran, however, failed to report to the Travel Board 
hearing scheduled for July 1999.   


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran has normal male genitalia without evidence 
showing recurrence of hydrocele, renal dysfunction, voiding 
dysfunction or impotence.  

3.  The veteran has not demonstrated anatomical loss or loss 
of use of a creative organ.  


CONCLUSIONS OF LAW

1.  The criteria for an initial increased (compensable) 
rating for left hydrocele with hydrocelectomy have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.27, 4.31, 4.115a, 
4.115b, Diagnostic Codes 7599-7529 (2002).  

2.  The criteria for special monthly compensation have not 
been met.  38 U.S.C.A. §§  1114(k), 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.350 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
April 1997 rating decision, June 1997 statement of the case 
and the September 1999 Board remand.  He was specifically 
told that there was no evidence showing that he has hydrocele 
with hydrocelectomy that is of sufficient severity to warrant 
the next higher evaluation.  The veteran was also informed 
that he did not have evidence to establish that he is 
entitled to special monthly compensation for loss of use of a 
creative organ.   The RO also notified him by letter dated 
October 1999 that he needed to submit evidence in support of 
his claim, such as statements from doctors who treated him 
for hydrocele and hydrocelectomy since service.  Therefore, 
VA has no outstanding duty to inform him that any additional 
information or evidence is needed. 

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
September 1999 remand and an October 1999 letter, the veteran 
was asked to specify where he had been receiving treatment 
and releases were solicited to obtain his private records.  
The RO also informed him that it would request these records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's available medical records.  In particular, the RO 
obtained the veteran's VA medical records from the New 
Orleans, Louisiana, VA Medical Center (VAMC).  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under the VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Increased Rating for Hydrocele and Hydrocelectomy.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1, 4.2.  

Service connection was established for hydrocele with 
hydrocelectomy in an April 1997 rating decision.  A 
noncompensable rating was assigned from January 1950 under 
the provisions 38 C.F.R. § 4.115b, Diagnostic Codes 7599-
7529.  This is the veteran's current rating.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the United States Court of Appeals for Veterans Claims 
(Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  

The veteran's case differs from circumstances found in 
Fenderson in that the appellant did file a timely substantive 
appeal concerning the initial rating to be assigned for the 
disability at issue.  The Board observes that the Court, in 
Fenderson, did not specify a formulation of the issue that 
would be satisfactory, but only distinguished the situation 
of filing a notice of disagreement following the grant of 
service connection and the initial assignment of a disability 
evaluation from that of filing a notice of disagreement from 
the denial of a claim for increase.  Moreover, the appellant 
in this case has clearly indicated that what he seeks is the 
assignment of a higher disability evaluation.  Consequently, 
the Board sees no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as entitlement to the 
assignment of a higher disability evaluation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Therefore, the Board will not 
remand this matter solely for re-characterization of the 
issue in a new statement of the case.  

When an unlisted disease, injury or residual condition is 
encountered, requiring a rating by analogy, the diagnostic 
code number will be "built up" as follows:  The first 2 
digits will be selected from that part of the schedule most 
closely identifying the part, or system of the body involved; 
the last 2 digits will be "99" for all unlisted conditions.  
If the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27.  
Incidentally, the prefix "75-, used in the veteran's case 
pertains to genitourinary diseases.  

Hydrocele and hydrocelectomy may be rated analogously with a 
benign neoplasm of the genitourinary system.  These are to be 
rated based on voiding dysfunction or renal dysfunction, 
whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic 
Code 7529.  

A noncompensable rating is assigned for renal dysfunction 
manifested by albumin and casts with history of acute 
nephritis or, hypertension non-compensable under diagnostic 
code 7101.  The next higher evaluation of 30 percent requires 
albumin constant or recurring with hyaline and granular casts 
or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under diagnostic 
code 7101.  38 C.F.R. § 4.115a.  

In every instance, as in this case, where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
as in the case of voiding dysfunction, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

A 10 percent rating is assigned for voiding dysfunction 
manifested by daytime voiding interval between two and three 
hours, or; awakening to void two times per night.  38 C.F.R. 
§ 4.115a.  

The veteran underwent a genitourinary examination in May 
2002.  At that time, he reported that he had a history of 
left hydrocele and was status post hydrocelectomy in 1948.  
The veteran reported having occasional dull pain in the left 
side.  He also presented a history of having a bilateral 
inginal herniorrhaphy.  The veteran denied lethargy, 
weakness, anorexia, weight loss or weight gain.  He denied 
any problems with renal function, voiding or with 
incontinence.  He did not have a history of recurrent urinary 
tract infections or a history of hospitalizations for urinary 
tract in the previous year.  

In addition, the examiner noted that the veteran demonstrated 
no impotence.  Inspection and palpation of the penis, 
testicles, epidermis, spermatic cord, left testis was normal.  
There was no recurrence of hydrocele.  The right testis had a 
calcified area in the right scrotal sac.  There was no 
fistula or evidence of residual genitourinary disease.  The 
examination did not reveal testicular atrophy or other 
abnormality other than the transferred mass in the scrotal 
walls.  The sensation and reflex was normal.  The recorded 
impression was left hydrocele status post hydrocelectomy, 
stable.  Further examination of the right scrotal mass was 
recommended.  

The clinical evidence shows that the veteran's hydrocele has 
not recurred and the residuals of hydrocelectomy are not 
productive of either renal or voiding dysfunction.  In view 
of the foregoing, the preponderance of the evidence is 
against a compensable rating for hydrocele with 
hydrocelectomy.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required frequent hospitalizations and has not shown that 
he is required to have routine therapy or outpatient 
treatment that would result in a disruption of his daily 
routine to an inordinate degree.  Moreover, although some 
degree of impairment of industrial activities can be 
anticipated, the record does not show that the service 
connected disability is productive of marked impairment of 
industrial activities.  The veteran is advised that a 
noncompensable evaluation is indicative of the degree of 
industrial impairment currently demonstrated by the veteran's 
hydrocele with hydrocelectomy.  Consequently, there is no 
basis for consideration of a higher rating on extraschedular 
grounds.  

2.  Special Monthly Compensation based on loss of use of a 
Creative Organ.  

The law pertaining to special monthly compensation for 
anatomical loss or loss of use is embodied in the provisions 
of 38 U.S.C. 1114(k) and 38 C.F.R. § 3.350.  Special monthly 
compensation under 38 U.S.C. 1114(k) is payable for each 
anatomical loss or loss of use of one hand, one foot, both 
buttocks, one or more creative organs, blindness of one eye 
having only light perception, deafness of both ears, having 
absence of air and bone conduction, complete organic aphonia 
with constant inability to communicate by speech or, in the 
case of a woman veteran, the anatomical loss of one or both 
breasts (including loss by mastectomy).  This special 
compensation is payable in addition to the basic rate of 
compensation otherwise payable on the basis of degree of 
disability, provided that the combined rate of compensation 
does not exceed the monthly rate set forth in 38 U.S.C. 
1114(l) when authorized in conjunction with any of the 
provisions of 38 U.S.C. 1114 (a) through (j) or (s).  When 
there is entitlement under 38 U.S.C. 1114 (l) through (n) or 
an intermediate rate under (p) such additional allowance is 
payable for each such anatomical loss or loss of use existing 
in addition to the requirements for the basic rates, provided 
the total does not exceed the monthly rate set forth in 38 
U.S.C. 1114(o).  The limitations on the maximum compensation 
payable under this paragraph are independent of and do not 
preclude payment of additional compensation for dependents 
under 38 U.S.C. 1115, or the special allowance for aid and 
attendance provided by 38 U.S.C. 1114(r).  

(1) Creative organ. (i) Loss of a creative organ will be 
shown by acquired absence of one or both testicles (other 
than undescended testicles) or ovaries or other creative 
organ.  Loss of use of one testicle will be established when 
examination by a board finds that: 

(a) The diameters of the affected testicle are reduced to 
one-third of the corresponding diameters of the paired normal 
testicle, or 

(b) The diameters of the affected testicle are reduced to 
one-half or less of the corresponding normal testicle and 
there is alteration of consistency so that the affected 
testicle is considerably harder or softer than the 
corresponding normal testicle; or 

(c) If neither of the conditions (a) or (b) is met, when a 
biopsy, recommended by a board including a genitourologist 
and accepted by the veteran, establishes the absence of 
spermatozoa. 

(ii) When loss or loss of use of a creative organ resulted 
from wounds or other trauma sustained in service, or resulted 
from operations in service for the relief of other 
conditions, the creative organ becoming incidentally 
involved, the benefit may be granted. 

(iii) Loss or loss of use traceable to an elective operation 
performed subsequent to service, will not establish 
entitlement to the benefit.  If, however, the operation after 
discharge was required for the correction of a specific 
injury caused by a preceding operation in service, it will 
support authorization of the benefit.  When the existence of 
disability is established meeting the above requirements for 
nonfunctioning testicle due to operation after service, 
resulting in loss of use, the benefit may be granted even 
though the operation is one of election.  An operation is not 
considered to be one of election where it is advised on sound 
medical judgment for the relief of a pathological condition 
or to prevent possible future pathological consequences. 

(iv) Atrophy resulting from mumps followed by orchitis in 
service is service connected.  Since atrophy is usually 
perceptible within 1 to 6 months after infection subsides, an 
examination more than 6 months after the subsidence of 
orchitis demonstrating a normal genitourinary system will be 
considered in determining rebuttal of service incurrence of 
atrophy later demonstrated.  Mumps not followed by orchitis 
in service will not suffice as the antecedent cause of 
subsequent atrophy for the purpose of authorizing the 
benefit.  38 C.F.R. § 3.350.

In the veteran's case, there is no indication of anatomical 
loss of a creative organ-in the case of the one or both 
testicles.  The left testicle has been described as normal on 
the most recent VA examination.  This examination report 
confirms normal structures and the absence of any evidence of 
impotence.  The only abnormality demonstrated pertained to 
the right side for which service connection has not been 
established.  In view of the foregoing, the preponderance of 
the clinical evidence does not reveal that the veteran is 
entitled to special monthly compensation based on loss of use 
of a creative organ.  




ORDER

An initial increased (compensable) rating for left hydrocele 
with hydrocelectomy is denied.  

Special monthly compensation based on loss of use of a 
creative organ is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

